            Case 1:21-cr-00332-PLF Document 31 Filed 06/08/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :

       v.                                    :      Case No. 21-cr-332-PLF

PAUL RUSSELL JOHNSON,                        :

                                             :



                                            ORDER

                                     8th day of June that the Consent Motion to Modify
       It is hereby ORDERED on this _____

Conditions of Release is GRANTED. Accordingly, Paul Russell Johnson’s conditions of release

are modified to:

   (1) discontinue the use of an ankle monitor for location monitoring in favor of the
       SmartLINK cell phone application for location monitoring,

   (2) allow Mr. Johnson to move without restriction, while he is at his residence, which
       includes his 14-acre farm, and allow Mr. Johnson to attend the football games and
       practices for his son and stepson, provided that Mr. Johnson provide his Pretrial Services
       Officer with a complete copy (including addresses) of his children’s practice and game
       schedules within three days upon entry of this order, and that Mr. Johnson provide his
       Pretrial Services Officer with 24 hours’ notice to any changes in the practice and/or game
       schedules.
IT IS SO ORDERED.



                                                     ______________________________
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge


Date: June ___,
            8 2021
